— In an action, inter alla, to recover damages for tortious interference with contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Burrows, J.), entered February 17, 1989, as granted those branches of the defendants’ motion pursuant to CPLR 3211 (a) (7) which were to dismiss the first, second and third causes of action asserted in the complaint. Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Burrows at the Supreme Court. Mangano, J. P., Thompson, Bracken and Rosenblatt, JJ., concur.